DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: In par [0037] of the specification line 4, the second circuitries labeled 4 should be 122.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2017/0179192) (“Zhang”).
With regard to claim 1, figure 1B of Zhang discloses a micro light emitting diode (LED) display comprising: a printed circuit board (PCB) 122 comprising a first face (top of 122) disposed in a first direction (bottom to top in fig. 1B) and a second face (bottom of 122) disposed in a second direction (top to bottom in fig. 1B) opposite to the first direction (bottom to top in fig. 1B); at least one thin film transistor (TFT) circuitry 128 constructed directly on the first face (top of 122); and a PCB assembly (124, 128) arranged on the first face (top of 122) and comprising a plurality of micro LED chips 124 electrically coupled to the at least one TFT circuitry 128.

With regard to claims 7 and 15, figure 1B of Zhang discloses a process of manufacturing the at least one TFT circuitry 128 is performed. 
Applicant's claims 7 and 15 does not distinguish over the Zhang reference regardless of the process used to form the TFT circuitry because only the final product is relevant, not the process of making such as at a temperature less than or equal to approximately 300°C.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made, the burden shifts to the applicant to show an unobvious difference.   See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974), In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), and Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  The use of 35 U.S.C. 102/103 rejections for product-by-process claims has been approved by the courts.  See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See also MPEP § 2113.
With regard to claim 8, figures 1B and 2 of Zhang discloses that the at least one TFT circuitry 128 is disposed between pixels (252, 244, 256) constructed of red green blue (RGB) micro LED chips 124.
With regard to claim 9, figures 1B and 2 of Zhang discloses that the pixels (124, 128) are disposed in a one-to-one manner to the at least one TFT circuitry 128.

With regard to claim 11, figure 1B of Zhang discloses a micro light emitting diode (LED) display comprising: a printed circuit board (PCB) 122 comprising a first face (top of 122) disposed in a first direction (bottom to top in fig. 1B) and a second face (bottom of 122) disposed in a second direction (top to bottom in fig. 1B) opposite to the first direction (bottom to top in fig. 1B); at least one thin film transistor (TFT) circuitry 128 constructed directly on the first face (top of 122); and a plurality of pixels (124, 128) arranged on the first face (top of 122) and electrically coupled to the at least one TFT circuitry 128.
With regard to claim 12, figure 1B of Zhang discloses that the pixels (128, 124) are disposed in a one- to-one manner to the at least one TFT circuitry 128.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0179192) (“Zhang”) in view of Hussell et al. (US 20200312220) (“Hussell”). 
With regard to claims 3 and 17, Zhang odes not disclose that the second face comprises a second circuitry.
However, figure 6 of Hussell discloses that the second face (bottom of 32) comprises a second circuitry 30.
Therefore, it would have been obvious to one of ordinary skill in the art to form the TFT pixel driver of Zhang on the backside of the substrate as taught in Hussell in order to provide LED array devices with small pixel pitches.  See par [0006] of Hussell. 
With regard to claims 4 and 14, Zhang does not discloses that the PCB comprises: at least one via; and at least one conductive substance constructed in such a manner that the at least one via is filled with a conductive material.
However, figure 6 of Hussell discloses that the PCB 32 comprises: at least one via 73; and at least one conductive substance 73 constructed in such a manner that the at least one via 73 is filled with a conductive material (“metal slugs”, par [0090]).

With regard to claim 5, Zhang does not discloses that each of the plurality of micro LED chips is electrically coupled to the second circuitry by means of the at least one conductive substance.
However, figure 6 of Hussell discloses that each of the plurality of micro LED chips 28-1 is electrically coupled to the second circuitry 30 by means of the at least one conductive substance 73.
Therefore, it would have been obvious to one of ordinary skill in the art to form the substrate of Zhang with the via as taught in Hussell in order to provide electrically interconnects through the substrate.  See par [0090] of Hussell. 
With regard to claims 6 and 18, Zhang does not discloses that the PCB has a multi-layered structure.
However, fig. 6 of Hussell discloses that the PCB has a multi-layered structure (“metal core PCB”, par [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the substrate of Zhang with metal core PCB as taught in Hussell in order to dissipate heat quickly.  See par [0079] of Hussell. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             3/26/2022